     Case 1:18-cr-00002-NONE-SKO Document 182 Filed 02/08/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA                          No. 1:18-cr-00002-NONE-SKO
12                        Plaintiff,
13            v.                                         ORDER DENYING MOTION FOR CHANGE
                                                         OF VENUE
14     ISRAEL ALBERTO RIVAS GOMEZ and
       JOHN DOE, aka “Marcos Castro,”                    (Doc. Nos. 88, 91, 168)
15
                          Defendants.
16

17

18           Before the court is defendant Israel Albert Rivas Gomez’s motion for a change of venue

19    filed on April 2, 2020. (Doc. No. 88.) Co-defendant Marcos Castro has joined in the motion.

20    (Doc. No. 91.) Defendants argue that pre-trial publicity related to both this case and more

21    generally to the gang Mara Salvatrucha, or MS-13 as it is commonly called, renders it impossible

22    to seat an impartial jury within the Fresno Division of the Eastern District of California. (Doc.

23    No. 88 at 2–3.) For the following reasons, the court DENIES the motion.

24                                            BACKGROUND

25           Defendants are charged in a two-count indictment with kidnapping in aid of racketeering

26    and murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(1). (Doc. No. 13.) The

27    indictment alleges that both defendants Rivas Gomez and Castro are members or associates of

28    Mara Salvatrucha, or MS-13, and that the charged crimes were committed “for the purpose of
                                                        1
     Case 1:18-cr-00002-NONE-SKO Document 182 Filed 02/08/21 Page 2 of 5


 1    gaining entrance to and maintaining and increasing position in” that organization. (Id. at 13, 14.)

 2    MS-13, in turn, is alleged in the indictment to be “an enterprise engaged in racketeering activity.”

 3    (Id.)

 4            On April 2, 2020, Rivas Gomez filed a motion for change of venue, arguing that pre-trial

 5    publicity concerning this case, including the victim, and more importantly, general pre-trial

 6    publicity about the nature of MS-13 and the violent acts perpetrated by some MS-13 members,

 7    forecloses any possibility of a fair trial in this case by an impartial jury in Fresno. (Doc. No. 88 at

 8    2–3, 6–7.) He contends that this is an “extreme case” due to “adverse” MS-13 press coverage and

 9    argues that prejudice must be presumed in this instance. (Id. at 6.) On April 6, 2020, defendant

10    Castro joined Rivas Gomez’s motion. (Doc. No. 91.) On September 24, 2020, Rivas Gomez

11    filed a supplement to his motion including more exhibits and arguing that more recent publicity

12    concerning MS-13 from sources such as political campaigns and a Fox News host, and the recent

13    COVID-related death of a law enforcement officer associated with this case, further undermine

14    the possibility of seating an impartial jury. (Doc. No. 168.) The court has heard arguments on

15    this and other pretrial motions filed by defendants. (Doc. No. 174.)

16                                           LEGAL STANDARD

17            “To support a change of venue motion,” a defendant “must demonstrate either actual or

18    presumed prejudice.” Daniels v. Woodford, 428 F.3d 1181, 1211 (9th Cir. 2005). “Prejudice is

19    presumed only in extreme instances when the record demonstrates that the community where the

20    trial was held was saturated with prejudicial and inflammatory media publicity about the crime.”
21    Id. (quotations and citation omitted). The presumption applies to cases in which “the adverse

22    publicity is so pervasive and inflammatory that the jurors cannot be believed when they assert that

23    they can be impartial.” United States v. Croft, 124 F.3d 1109, 1115 (9th Cir. 1997).

24            “Three factors should be considered in determining presumed prejudice: (1) whether there

25    was a barrage of inflammatory publicity immediately prior to trial, amounting to a huge [ ] wave

26    of public passion; (2) whether the news accounts were primarily factual because such accounts
27    tend to be less inflammatory than editorials or cartoons; and (3) whether the media accounts

28    contained inflammatory or prejudicial material not admissible at trial.” Daniels, 428 F.3d at
                                                         2
     Case 1:18-cr-00002-NONE-SKO Document 182 Filed 02/08/21 Page 3 of 5


 1    1211 (quotations and citation omitted).

 2                                                ANALYSIS

 3            Here, defendants’ showing to date is insufficient to demonstrate presumed prejudice. The

 4    court need not address each deficiency of defendants’ compilation of exhibits. However, among

 5    the issues, the numerosity of the media submitted by the defendants in support of their motion is

 6    misleading.

 7            The numerosity issues include, but are not limited to, the following: a not insignificant

 8    number of the newspaper articles contained in defendants’ compilation do not mention MS-13 at

 9    all (or either defendant named in the indictment in this case, for that matter) (e.g., Doc. Nos. 89-3

10    at 1–4, 15–18; 89-7 at 1–33); nearly identical media are included more than once because the item

11    appeared simultaneously (or nearly so) in different publications or on different broadcast channels

12    (meaning the item was available to a broader audience but the amount of coverage reaching any

13    single person was diluted) (e.g., Doc. Nos. 89-3 at 5–6 & 89-5 at 3 (top), 4); several videos

14    included by the defendants in their submissions were obtained from the Fresno Bee, thus they

15    were not broadcast, require an individual to actively seek them out, and potentially reside behind

16    a paywall (e.g., Doc. No. 89-1); other media listed or provided reside behind a paywall or

17    otherwise require purchase or a subscription to access (paid or not), greatly reducing transmission

18    and dissemination of the media (e.g., Doc. No. 89-9 (miscellaneous items listed)); editorialized

19    and potentially inflammatory media targeting registered Republicans and conservative-leaning

20    independent voters, even if 100 percent successful in reaching their audiences, which is
21    improbable, still would reach less than half of registered voters residing within boundaries of the

22    Fresno Division of this court (according to defendant Rivas Gomez’s numbers) and, in any event,

23    the court finds that the evidence presented to date does not establish that the media coverage

24    amounts to a “huge wave of public passion” (Doc. No. 168 at 2, 5–8); and finally, as defendants

25    themselves note, the evidence they have presented includes media spanning the past five years

26    (Doc. No. 88 at 3). In short, defendants’ showing to date fails to establish that a “barrage” of
27    publicity has occurred “immediately prior to trial.” Daniels, 428 F.3d at 1211.

28    /////
                                                        3
     Case 1:18-cr-00002-NONE-SKO Document 182 Filed 02/08/21 Page 4 of 5


 1           Further, the majority of media coverage submitted by defendants is fairly characterized as

 2    merely factual and not inflammatory in nature. The court noted only two written opinion pieces,

 3    one of which was not published locally (Doc. Nos. 89-3 at 41–42; 89-6); one letter to the editor

 4    (or similar submission) (Doc. No. 89-3 at 43); and only a small number of long-form pieces that

 5    provided extensive interviews with and quotes from family and friends of victims (e.g., 89-3 at

 6    26–40; 89-4 at 1–17). The latter coverage was still largely factual in nature, though certainly the

 7    interviews and quotes injected emotion. However, even if the court considers this injection of

 8    emotion to be inflammatory, without deciding the issue, only a relatively small portion of the

 9    totality of media coverage submitted to the court could be reasonably considered to be anything

10    but primarily factual.

11           The court notes that an uncommon circumstance has arisen here, involving the passing

12    before trial of a law enforcement officer who worked on the investigation of this case. However,

13    those circumstances do not resemble the facts of other cases in which changes of venue have been

14    deemed appropriate due to the case involving the death of a law enforcement officer. (Doc. No.

15    168 at 3–4, 10.) This is true even if the officer in this case will be impeached at trial. (Id.)

16    Specifically, here, the law enforcement officer in question unfortunately passed away from

17    COVID-19. In comparator cases, the officers were murdered, allegedly at the hands of the

18    defendants charged in those cases. See Daniels, 428 F.3d at 1181 (granting a state prisoner’s

19    habeas petition on multiple grounds, including the trial court’s denial of a venue change where

20    the state prisoner was charged with the murder of two police officers and the pre-trial publicity
21    related to those murders was inflammatory and had saturated the community); United States v.

22    Sablan, No. 1:08-cr-00259-PMP, 2014 WL 7335210, *1 (E.D. Cal. Dec. 19, 2014) (granting a

23    change of venue after the inmate-defendants were charged with killing a federal correctional

24    officer at a detention facility, with the court citing in part “the unusually high concentration of

25    correctional facilities within the District, which play a major role in the economy and culture of

26    the communities comprising the Fresno Division”).
27           As it relates specifically to the defendants charged in this case, the court has found no

28    inadmissible “inflammatory” coverage or “prejudicial material” in the media coverage submitted
                                                          4
     Case 1:18-cr-00002-NONE-SKO Document 182 Filed 02/08/21 Page 5 of 5


 1    by defense counsel mentioning either defendants Rivas Gomez or Castro. See Daniels, 428 F.3d

 2    at 1211.

 3           Finally, the court notes the considerable populace, geographic spread, and diverse settings

 4    from which a potential jury pool will be drawn in the trial of this case. The Supreme Court has

 5    stated that the “potential for prejudice” from pre-trial publicity is “mitigated by the size” of a

 6    potential jury pool. Skilling v. United States, 561 U.S. 358, 382 (2010) (quoting and citing

 7    Mu’Min v. Virginia, 500 U.S. 415, 429 (1991)). In this regard, in Skilling, a case concerning in

 8    part a motion to transfer venue, the Supreme Court observed the following when examining

 9    Houston as a source for a jury pool: “Given this large, diverse pool of potential jurors, the

10    suggestion that 12 impartial individuals could not be empaneled is hard to sustain.” The same is

11    no less true of the Fresno Division of the Eastern District of California, one of the largest districts

12    in the United States in terms of square miles.

13           For the reasons explained above, defendants’ motion for a change of venue (Doc. Nos. 88,

14    91, 168) is denied, without prejudice to a renewal of that motion during jury selection if

15    appropriate.

16    IT IS SO ORDERED.
17
         Dated:      February 8, 2021
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          5
